Citation Nr: 1813126	
Decision Date: 03/05/18    Archive Date: 03/13/18

DOCKET NO.  14-35 920	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney


ATTORNEY FOR THE BOARD

K. Parke, Associate Counsel


INTRODUCTION

The Veteran had active duty from December 1953 to September 1957 and October 1957 to May 1974.

This appeal is before the Board of Veterans' Appeals (Board) on appeal from a January 2014 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma. This claim was denied by the Board in March 2017. The Veteran subsequently appealed this decision to the United States Court of Appeals for Veterans Claims (Court), indicating his disagreement with the denial of his claim. The Court issued a September 2017 Order vacating the March 2017 Board decision and remanding the appeal for readjudication consistent with the parties' Joint Motion for Remand (JMR).

This appeal was processed entirely electronically using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017). 38 U.S.C. § 7107(a)(2) (2012).


FINDING OF FACT

The most probative evidence of record indicates that the Veteran's service-connected disabilities preclude him from obtaining and maintaining substantially gainful employment.


CONCLUSION OF LAW

The criteria for the assignment of a TDIU due to service-connected disabilities have been met for the entire rating period on appeal. 38 U.S.C. §§ 1155, 5107, 5110 (2012); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.25 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Total disability exists when an impairment of mind or body is sufficiently incapacitating that it prevents the average person from securing or following a substantially gainful occupation. 38 C.F.R. §§ 3.340, 4.15. Substantially gainful employment is defined as work that is more than marginal and permits the individual to earn a living wage. Moore v. Derwinski, 1 Vet. App. 356 (1991).

The law provides that a total disability rating may be assigned where the schedular rating is less than total when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, or if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more. See 38 C.F.R. § 4.16(a). When considering whether the Veteran's disabilities meet this requirement, disabilities affecting a single body system will be considered as one disability. Id.

Where a Veteran meets the schedular criteria for consideration of unemployability under 38 C.F.R. § 4.16(a), the only remaining question is whether the Veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities.

The Veteran filed his TDIU application on April 29, 2013. Since then, service connection has been in effect for dysthymic disorder, rated as 50 percent disabling; a back disability, rated as 20 percent disabling; a right knee disability, rated as 10 percent disabling; tinnitus, rated as 10 percent disabling; bilateral hearing loss, rated as 20 percent disabling; and right lower extremity radiculopathy, rated as 10 percent disabling. The Veteran's combined disability rating has always been 70 percent or higher for the entire rating period on appeal. The Veteran meets the schedular criteria for consideration of unemployability. 

The Veteran's VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability, shows that he has a high school education. He stated that he has not worked since 1997 and stopped working because of his disabilities. Regarding his work history, the evidence of record shows that he has work experience in decontamination and in the oil fields.


The Board notes that July 2013 VA examinations assessed the functional limitations of the Veteran's service-connected disabilities in detail, and while the disabilities were found to have some occupational impacts, the examiners found that they did not preclude the Veteran from obtaining and sustaining gainful employment. With respect to the Veteran's back and right knee disabilities, the examiners opined that they did not impact the Veteran's ability to work. 

A January 2018 letter from A.H.J., vocational counselor, stated that the Veteran was disabled because of his service-connected back and right knee disabilities and that it was more likely than not that he had been unable to secure and maintain substantially gainful employment since 1997 as a result of his service-connected conditions. She explained that the combination of his limitations would not allow for him to perform even sedentary work after that time, as such work required the ability to sit for prolonged periods of time; otherwise, the employee would be off task and unable to complete work duties. However, the Veteran was limited by his back and right knee disabilities to standing, walking, and sitting for only short periods of time. The vocational counselor also noted that the Veteran's monthly back flare-ups would last for a few days to a week and that in the competitive work environment, most employers would only allow for 1 day per month in absences. She concluded that there would be no employers that would tolerate the Veteran's combination of limitations.

The Veteran has not been provided with a single medical opinion to address the impact of all of his service-connected disabilities on the Veteran's ability to engage in substantially gainful employment in connection with his education and work experience. However, although a medical opinion is probative it is not dispositive and is not required. Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013). The ultimate responsibility for this determination is placed with VA adjudicators and not upon a medical examiner. Id. 

The Board finds that the evidence is at least in equipoise on the matter of whether the Veteran is able to obtain and maintain substantially gainful employment. Assessing the effect of the Veteran's combination of disabilities, including the limitations imposed upon the Veteran's ability to work by his service-connected disabilities and resolving the benefit of the doubt in favor of the Veteran, he is entitled to TDIU for the entire rating period on appeal. See Geib v. Shinseki, 733 F.3d at 1354.


ORDER

Entitlement to a TDIU is granted, effective April 29, 2013.



____________________________________________
JENNIFER HWA
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


